
	

113 S1075 IS: Saving Homeowners from Onerous Rate Escalations Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1075
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Menendez (for
			 himself and Mr. Lautenberg) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To extend the phase-in of actuarial rates for flood
		  insurance for certain properties under the Biggert-Waters Flood Insurance
		  Reform Act of 2012.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Saving Homeowners from Onerous
			 Rate Escalations Act of 2013 or the SHORE Act of 2013.
		2.Extension of
			 phase-in of actuarial rates for flood insurance for certain properties
			(a)New policies
			 and lapsed policiesSection 1307(g) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4014(g)) is amended—
				(1)in paragraph
			 (4)—
					(A)in subparagraph
			 (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II),
			 respectively, and adjusting the margins accordingly; and
					(B)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting
			 the margins accordingly;
					(2)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and
			 adjusting the margins accordingly;
				(3)in the matter
			 preceding subparagraph (A), as redesignated, by striking The
			 Administrator and inserting the following:
					
						(1)In
				generalThe Administrator
						;
				and
				(4)by adding at the
			 end the following:
					
						(2)Phase-in of
				actuarial rates
							(A)In
				generalAny increase in the risk premium rate charged for flood
				insurance for a property or policy described in subparagraph (A), (B), or (C)
				of paragraph (1) that is a result of the prohibition set forth under such
				paragraph shall be phased in over an 8-year period at the rate of—
								(i)5
				percent for each of the first 5 years after the applicable effective date
				established under subparagraph (B) of this paragraph; and
								(ii)25 percent for
				each of the subsequent 3 years.
								(B)Effective date
				of phase-inThe applicable effective date under this subparagraph
				is the later of—
								(i)the date of
				enactment of the SHORE Act of
				2013; or
								(ii)the date on
				which—
									(I)a property
				described in paragraph (1)(A) becomes insured by the national flood insurance
				program;
									(II)a property
				described in paragraph (1)(B) is purchased; or
									(III)coverage for a
				policy described in paragraph (1)(C) is
				renewed.
									.
				(b)Certain other
			 propertiesSection 1308(e)(2) of the National Flood Insurance Act
			 of 1968 (42 U.S.C. 4015(e)(2)) is amended by striking by 25 percent each
			 year, until and inserting the following: by 5 percent each year
			 for 5 years and by 25 percent each year thereafter, until.
			(c)Premium
			 adjustments To reflect current risk of flood
				(1)In
			 generalSection 1308(h) of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4015(h)) is amended—
					(A)in the second
			 sentence, by striking over a 5-year period, at the rate of 20 percent
			 for each year following such effective date. and inserting the
			 following: over a 10-year period, at the rate of 5 percent for each of
			 the first 5 years after such effective date and 15 percent for each of the 5
			 years thereafter.; and
					(B)in the third
			 sentence, by striking over a 5-year period, at the rate of 20 percent
			 for each year following the effective date of such issuance, revision,
			 updating, or change. and inserting the following: over a 10-year
			 period, at the rate of 5 percent for each of the first 5 years following the
			 effective date of such issuance, revision, updating, or change, and 15 percent
			 for each of the 5 years thereafter..
					(2)ApplicabilityFor
			 purposes of determining the amounts and schedule for phasing in any increase in
			 the risk premium rate charged for flood insurance under the National Flood
			 Insurance Program under section 1308(h) of the National Flood Insurance Act of
			 1968 (42 U.S.C. 4015(h)), as amended by paragraph (1), based on the issuance,
			 revision, updating, or other change with respect to a flood insurance map that
			 took effect during the period beginning on July 6, 2012 and ending on the date
			 of enactment of this Act, the effective date of the issuance, revision,
			 updating, or other change shall be deemed to be the date of enactment of this
			 Act.
				
